Case 1:18-cv-00588-LPS Document 154 Filed 01/28/19 Page 1 of 6 PageID #: 9574



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 CITRIX SYSTEMS, INC.,                             )
                                                   )
                   Plaintiff,                      )   C.A. No. 18-588-LPS
                                                   )
         v.                                        )   JURY TRIAL DEMANDED
                                                   )
 WORKSPOT, INC.,                                   )
                                                   )
                   Defendant.                      )

                           MOTION FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 83.5 and the attached certifications, counsel moves the admission

pro hac vice of Ronald F. Lopez of Nixon Peabody LLP, One Embarcadero Center, San

Francisco, CA 94111; Jennifer Hayes of Nixon Peabody LLP, 300 South Grand Avenue, Los

Angeles, CA 90071; Matthew A. Werber and Angelo Christopher of Nixon Peabody LLP, 70

West Madison St., Chicago, IL 60602 to represent Defendant Workspot, Inc. in this matter.

                                                   POTTER ANDERSON & CORROON LLP

                                                   By: /s/ David E. Moore
                                                       David E. Moore (#3983)
                                                       Bindu A. Palapura (#5370)
                                                       Stephanie E. O’Byrne (#4446)
                                                       Hercules Plaza, 6th Floor
                                                       1313 N. Market Street
                                                       Wilmington, DE 19801
                                                       Tel: (302) 984-6000
                                                       dmoore@potteranderson.com
                                                       bpalapura@potteranderson.com
                                                       sobyrne@potteranderson.com

                                                   Attorneys for Defendant Workspot, Inc.
 Dated: January 28, 2019
 6066849 / 45001
Case 1:18-cv-00588-LPS Document 154 Filed 01/28/19 Page 2 of 6 PageID #: 9575



                           ORDER GRANTING MOTION

      IT IS HEREBY ORDERED counsel's motion for admission pro hac vice is granted.

Date: _____________                       __________________________________
                                                United States District Judge




                                          2
Case 1:18-cv-00588-LPS Document 154 Filed 01/28/19 Page 3 of 6 PageID #: 9576



         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of California and
pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged
misconduct which occurs in the preparation or course of this action. I also certify that I am
generally familiar with this Court’s Local Rules.

         In accordance with Standing Order for District Court Fund effective 7/23/09, I further
certify that the annual fee of $25.00

                      has been paid to the Clerk of the Court

                      will be submitted to the Clerk’s Office upon filing of this motion.


Date: January 28, 2019
                                               /s/ Ronald F. Lopez
                                             Ronald F. Lopez
                                             Nixon Peabody LLP
                                             One Embarcadero Center
                                             San Francisco, CA 94111
                                             Tel: (415) 984-8200
                                             rflopez@nixonpeabody.com
Case 1:18-cv-00588-LPS Document 154 Filed 01/28/19 Page 4 of 6 PageID #: 9577



         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of California and
pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged
misconduct which occurs in the preparation or course of this action. I also certify that I am
generally familiar with this Court’s Local Rules.

         In accordance with Standing Order for District Court Fund effective 7/23/09, I further
certify that the annual fee of $25.00

                      has been paid to the Clerk of the Court

                      will be submitted to the Clerk’s Office upon filing of this motion.


Date: January 28, 2019
                                               /s/ Jennifer Hayes
                                             Jennifer Hayes
                                             Nixon Peabody LLP
                                             300 South Grand Avenue
                                             Los Angeles, CA 90071
                                             Tel: (213) 629-6000
                                             jenhayes@nixonpeabody.com
Case 1:18-cv-00588-LPS Document 154 Filed 01/28/19 Page 5 of 6 PageID #: 9578



         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of Illinois and
pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged
misconduct which occurs in the preparation or course of this action. I also certify that I am
generally familiar with this Court’s Local Rules.

         In accordance with Standing Order for District Court Fund effective 7/23/09, I further
certify that the annual fee of $25.00

                       has been paid to the Clerk of the Court

                       will be submitted to the Clerk’s Office upon filing of this motion.


Date: January 28, 2019
                                               /s/ Matthew A. Werber
                                              Matthew A. Werber
                                              Nixon Peabody LLP
                                              70 West Madison St.
                                              Chicago, IL 60602
                                              Tel: (312) 977-4400
                                              mwerber@nixonpeabody.com
Case 1:18-cv-00588-LPS Document 154 Filed 01/28/19 Page 6 of 6 PageID #: 9579



         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of Illinois and
pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged
misconduct which occurs in the preparation or course of this action. I also certify that I am
generally familiar with this Court’s Local Rules.

         In accordance with Standing Order for District Court Fund effective 7/23/09, I further
certify that the annual fee of $25.00

                       has been paid to the Clerk of the Court

                       will be submitted to the Clerk’s Office upon filing of this motion.


Date: January 28, 2019
                                               /s/ Angelo Christopher
                                              Angelo Christopher
                                              Nixon Peabody LLP
                                              70 West Madison St.
                                              Chicago, IL 60602
                                              Tel: (312) 977-4400
                                              achristopher@nixonpeabody.com
